            Case 1:20-cr-00046-UNA Document 5 Filed 01/28/20 Page 1 of 1


U&Departwentflsdce                                                                      FILED I t~ FAMB ERS


                     IN THE UNITED STATES DISTRICT COURT                                    JAN 282020
                       FOR THE NORTHERN DISTRICT OF GEORGIA                            By: jat~ N.
                                                                                                     De~
 UNITED STATES OF AMERICA                                                  Indictment/Information

 V.                                                                       1:20C11046
 Wu Zhiyong                                                   UNDER SEAL

 Agent to Arrest




                                             PRAECIPE

    The Clerk is hereby directed to issue a warrant for arrest, certified copy (copies) of indictment
attached, returnable instanter, in the above-stated case~~~             ~




                                                           Nathan P. Kitchens
                                                           Assistant United States Attorney


Filed In Clerks Office, this   _________   day of   ______________,   20




                          Deputy Clerk


                               ff*fJøt AND                            .


                               TO U.S. U” “~;i~ALL                                             ND.Ca. 08/26/94

                                         / /29/zo,,4
                                                       ~
